Case 1:20-cr-00049-JFK Document 40 Filed 01/21/21 Page 1 of 1
Case 1:20-cr-00049-JFK Document 38 Filed 01/21/21 Page 1 of 1

 

Southern District

Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

David E, Patton Southern District of New York
Executive Director Jennifer L. Brown

Attomey-in-Charge

January 21, 2021

VIA ECF

Honorable John F. Keenan
United States District Court
Southern District of New York
New York, New York 10007

 

Re: United States v. David Williams, 20-Cr-49 (JFK)

Dear Judge Keenan:

I write to respectfully request a thirty-day adjournment of the plea proceeding, which is
currently scheduled for January 27, 2021. This week, the defense received a Brady disclosure that
may impact Mr. Williams’ decision to move forward with the plea proceeding. Given the
significant delays in receiving mail at the MCC as well as scheduling legal calls at the MCC, the
defense would ask for thirty days to ensure there is sufficient time for Mr. Williams to review the
Brady disclosure, consult with his counsel, and allow the parties to discuss how Mr. Williams
intends to move forward. I have spoken the prosecution and they consent to this adjournment.
Additionally, the defense consents to the exclusion of time.

Thank you for your consideration of this matter.

Respectfully submitted,

Marisa Kk. Cabrera
Attorney for David Williams

 

Both sides in agreement, Defendant's request is GRANTED. Defendant's
plea proceeding is adjourned to February 24, 2021 at 11:00 a.m. via
videoconference. The time between February 8, 2021, and February

24, 2021, shall be excluded from speedy trial calculations pursuant
to 18 U.S.C. § 3161 (h) (7).

SO ORDERED.

January 21, 2021 \/ John F. Keenan
United States District Judge

a a “sy a
¢ Ve ; o i 2 A “
Dated: New York, New York de pil fF boy“ aa
\

 
